Citation Nr: 1024426	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied an 
increased rating for PTSD as well as a TDIU.  

In May 2010, the Veteran was afforded a Board hearing before 
the undersigned via video conference from the RO.  At that 
time, he submitted additional evidence and waived initial RO 
jurisdiction over that evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  The Veteran meets the schedular criteria for TDIU and the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter dated April 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case (SOC) and 
an additional supplemental statement of the case (SSOC) were 
provided to the claimant.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the 
Board notes that the VCAA notice along with the SOC and SSOC 
provided information to the claimant relevant to the specific 
pertinent diagnostic codes.  Also, in the VCAA letter, the 
section entitled "How VA Determines the Disability Rating," 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims ("the Court") to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  These examinations are adequate as the claims file 
was reviewed, the examiners reviewed the pertinent history, 
examined the Veteran provided findings in sufficient detail, 
and provided rationale.  See Steff v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Therefore, the examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating for PTSD

The Veteran is currently receiving a 50 percent rating for 
PTSD and seeks a higher rating. 

VA outpatient records dated in September 2006 noted that the 
Veteran had been involved in an incident wherein he became so 
angry that he became physically violent.  The police were 
called, but charged were not filed.  The Veteran indicated 
that he did not want that to happen again.  The police 
documents from this incident are of record and show that he 
was investigated for battery of another man.  During therapy, 
the Veteran was counseled on various techniques to calm 
himself down and remove himself from a situation, if 
necessary.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in October 2007.  At that time, the Veteran 
reported that he continued to remain symptomatic with his 
PTSD and it had recently worsened since his rating decision 
and examination from over a year before.  His main problem 
was his temper.  He related that he would get upset for even 
little things and it was hard for him to control his anger 
and temper.  In addition, he was having difficulty with 
intrusive thoughts and flashbacks.  He felt paranoid and that 
somebody was going to attack him.  He described an incident 
when he came to the clinic, there was a mix-up in scheduling, 
and he became very upset and angry.  His wife had to push him 
into the wall in order to calm him down.  He indicated that 
he almost lost control of himself and could have hurt 
somebody.  He stated that he also was not sleeping well at 
night and that he would sleep during the day.  He claimed 
that he would go into a series of not sleeping well at night 
because of the paranoia and that he just did not feel safe.  
He indicated that little things in his surroundings would 
make him jumpy and he remained vigilant.  He admitted that he 
checked his surroundings including windows and doors 
constantly, and was always in a heightened state of awareness 
and being alert.  When daybreak would arrive, he would relax 
and be able to go to sleep.  

The Veteran related that he felt down, depressed, and 
isolated.  He stated that he did not want to be around people 
and felt estranged even from his immediate family.  He 
indicated that his wife and been very supportive and very 
understanding, but wondered how long she would stay with him.  
He also had problems with recurrent nightmares and all of his 
issues were triggered and heightened when he heard or watched 
television with news of the happenings in Iraq.  He claimed 
that this would send him into a tailspin and he would have a 
lot of intrusive memories and flashbacks and it felt to him 
like Vietnam was happening all over again.  He also described 
having episodes of blackouts wherein he lost track of time 
and could not explain what happened.  He avoided large crowds 
and stated that he could not handle crowds or loud noises.  
He was already in a defensive and ready mode and felt he was 
"ready to fight."  He related that there were times wherein 
he would think that "it would be better off not to be around 
anymore in order to have all of this mess and problems 
stopped."  

The examiner noted that the Veteran had continued to be seen 
and followed up at the Mental Hygiene Clinic at the Pensacola 
VA.  He was seeing a physician and was prescribed medications 
which were listed.  It was noted that he used to be active in 
group therapy, but that had been completed.  The examiner 
indicated that the Veteran was unemployed and had not had a 
stable job nor looked for a job since his last evaluation 
since the thought of such just terrified him, for the safety 
of himself and others.  

Mental status examination revealed that the Veteran was 
casually dressed and looked fairly groomed, but appeared 
older than his stated age.  He appeared tired and haggard.  
He was fairly cooperative.  He remained verbal, but there was 
quite a bit of mild slurring of his voice and speech.  He 
denied any acute psychotic symptoms, but admitted to 
paranoia.  He did not have hallucinations.  His mood was 
anxious, irritable, and depressed.  He stated that he felt 
hopeless and got agitated easily.  He also got upset at 
little things.  He denied hypomania and there was no evidence 
of gross impairment.  Insight and judgment were fair.  The 
diagnosis was PTSD and the global assessment of functioning 
(GAF) was 52.  The physician opined that his depression was 
part of the PTSD.  

Thereafter, the Veteran began group therapy again.  In April 
2010, a VA Licensed Clinical Social Worker submitted a 
statement that the Veteran had been participating in group 
therapy.  He stated that the Veteran's manner of presentation 
was abrupt and reflected intrusive thoughts of events.  He 
displayed irritability and frequent outbursts of anger.  In 
addition, he told of situations where the Veteran had been 
unable to control his anger and got into fights with others.  
On more than one occasion, he became abruptly confrontational 
and departed the group due to frustration and anger.  Based 
on the counselor's observations of the Veteran's PTSD coupled 
with other conditions, he opined that the Veteran was unable 
to work and acted problematic in relationships.  

Lay evidence has also been received.  In a March 2008 letter, 
the Vice Commander of a local American Legion Post indicated 
that during meetings and social events, the Veteran  showed 
an inability to perform socially under any stress.  His 
condition had caused many embarrassing moments where he had 
lost control, through no fault of his own.  At one point, the 
Commander of the Post excluded him from attending meetings, 
which the author opposed due to his instability control his 
anger and speech which the author knew to be due to a 
disability.  

In a May 2010 letter, the Commander of this American Legion 
Post indicated that the Veteran's social skills had declined 
due to his angry eruptions.  He felt that the Veteran was a 
danger to himself and those around him.  

In written and oral testimony, the Veteran's wife indicated 
that the Veteran had suffered a stroke.  Since that time, his 
PTSD and worsened and the Veteran's ability to control his 
outburst had increased tenfold.  His behavior, at times, had 
turned violent, and other times it was just noisy.  She 
described an incident where the Veteran had been awake for 14 
straight hours.  She related that he had beaten her and she 
was terrified.  She did not want to file a police report 
because of her employment, but a physician encouraged her to 
do so if it happened again.  She related that the Veteran 
seemed to be in another world during the incident and did not 
know what was going on.  She stated that he beat her, left 
the room screaming, ran through the house screaming, and then 
returned and beat her again.  She also related that he 
threatened to kill himself with a gun, so she got rid of all 
of guns in the house, also being afraid that he would kill 
her.  She described further incidents of verbal altercations 
between the Veteran and others, during which he would scream 
and be out of control.  He also threatened others and was no 
longer permitted to attend certain social functions.  At one 
point, five firefighters had to restrain him.  There were 
multiple incidents where he was almost arrested.  She stated 
that he was depressed, could not handle stress at all, had 
poor judgment, was confused, his speech was difficult to 
understand, and that his stroke residuals made the situation 
worse.  She indicated that she would not leave him unless he 
beat her again.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Veteran has been assigned a 50 percent rating for PTSD.  
The Board finds the Veteran meets the criteria for a 70 
percent rating, but not a 100 percent rating.  

A 70 percent rating is warranted because the Veteran's PTSD 
is productive of occupational and social impairment, with 
deficiencies in most areas.  A 100 percent rating is not 
warranted because there is not total occupational and social 
impairment due to PTSD symptoms.  

The Board has given due consideration to the lay evidence as 
well as the medical evidence.  The Veteran's wife and the 
other persons who submitted statements are competent to 
report what they have observed.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds that they also furnished 
credible statements.  

The Veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  He has suicidal 
ideation; disturbances of speech; near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; severely impaired impulse 
control (such as unprovoked irritability with periods of 
violence); difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships. 

However, the Veteran does not suffer from persistent 
delusions or hallucinations.  He is able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  He did not display disorientation to time 
and place nor did he exhibit memory impairment due to PTSD 
and showing memory loss for names of close relatives, own 
occupation, or own name.  

In essence, the Veteran is generally cognitively intact.  He 
is not psychotic, but does have paranoid ideation.  He is 
generally able to care for himself, but his behavior around 
others has reached a very volatile level.  The VA examiner 
indicated that there was no gross impairment, nevertheless, 
the Veteran's behavior is inappropriate in social situations.  
Clearly, the Veteran's stroke has played a role, but the 
Board cannot disassociate those symptoms from the PTSD 
symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998). 
The Board is also aware that the symptoms listed under the 
100 percent evaluation are essentially examples of the type 
and degree of symptoms for that evaluation, and that the 
Veteran need not demonstrate those exact symptoms to warrant 
a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  However, the Board finds that the evidence, 
including the clinical findings, shows that the Veteran's 
PTSD symptoms more nearly approximate the criteria for a 70 
percent, rather than a 100 percent rating, when considering 
all of the listed criteria, as well as any other displayed 
symptoms.  

The Board further observes that although his GAF was 52, 
indicative of moderate impairment, the Board finds that the 
totality of the evidence shows that the Veteran's functioning 
is worse, due to his angry outbursts and inability to control 
himself, and within the parameters of the 70 percent rating.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disorder with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  It does 
not appear from the record that he has been hospitalized at 
all for that disability.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability, beyond those contemplated by the criteria.  In 
short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD, rated as 70 
percent disabling (per above); diabetes mellitus, rated as 20 
percent disabling; and a residual scar from an appendectomy.  
The combined rating is 80 percent.  See 38 C.F.R. § 4.25.  

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. 
§ 4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose.

The Veteran is unemployed and has been for years.  His 
inability to obtain and retain employment is due to his PTSD, 
with his diabetes mellitus playing a lesser role.  A VA 
Licensed Clinical Social Worker submitted an opinion that the 
Veteran's PTSD rendered him unemployable.  Also, and 
significantly, the other medical and lay evidence of record 
shows that the Veteran's mental state renders him too 
volatile and unpredictable for a productive work environment.  

In viewing the medical evidence of record, as well as the lay 
statements, the Board finds that TDIU is warranted.  The 
Veteran's disabilities considered together, particularly his 
service-connected PTSD, preclude employment.  Accordingly, a 
TDIU is warranted.



ORDER

A 70 percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


